Citation Nr: 9915283	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  99-00 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than February 13, 
1998, for the grant of a 100 percent disability evaluation 
for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran had active service from 
February 1968 to September 1969.

In July 1998 correspondence from the veteran's representative 
to the RO, at page 4, the veteran's representative indicated 
the veteran was requesting consideration for various claims 
for service connection including, but not limited to, service 
connection for depression, substance abuse, anxiety, and 
psychosis.  However, as the only issue currently before the 
Board is that set forth on the title page of this decision, 
these matters are referred to the RO for appropriate action. 


FINDING OF FACT

On May 14, 1998, the veteran submitted a claim for an 
increased disability evaluation for PTSD in excess of 10 
percent and, in September 1998, the RO awarded the veteran a 
100 percent disability evaluation for PTSD effective February 
13, 1998.  Subsequently, in December 3, 1998, the veteran 
expressed disagreement with respect to the effective date 
assigned.  As February 13, 1998 is the earliest date on which 
it is factually ascertainable that an increase in the 
veteran's disability occurred, February 13, 1998 is the 
appropriate effective date for the award of the 100 percent 
disability evaluation for PTSD. 


CONCLUSION OF LAW

The criteria for an effective date prior to February 13, 
1998, for the grant of a 100 percent disability evaluation 
for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.102, 3.400(o) (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

On May 14, 1998, the RO received correspondence from the 
veteran indicating he was seeking an increased disability 
evaluation for PTSD in excess of 10 percent.  As a result, in 
a September 1998 rating, the RO awarded the veteran a 100 
percent disability evaluation for PTSD effective February 13, 
1998.  Subsequently, in correspondence received December 3, 
1998, the veteran's representative expressed disagreement on 
behalf of the veteran with respect to the effective date 
assigned to the 100 percent disability evaluation for PTSD.  
As such, the veteran's case is before the Board for appellate 
review. 

With respect to the applicable law, except as otherwise 
provided, the effective dated for the entitlement to an 
increase in compensation is the date of receipt of the claim 
or the date the entitlement arose, which ever is later..  See 
38 U.S.C.A. § 5110 (West 1991); see 38 C.F.R. § 3.400(o)(1) 
(1998).  However, if it is factually ascertainable that an 
increase in disability occurred prior to the date of claim, 
and a claim for an increased disability evaluation is 
received within a one year period from the date that it 
became factually ascertainable that an increase in disability 
occurred, then the applicable effective date is the earliest 
date between the date that it became factually ascertainable 
that an increase in disability occurred and the date of 
claim; otherwise, the date of receipt of claim is the 
applicable effective date.  See 38 U.S.C.A. § 5110(b)(2) 
(West 1991); see 38 C.F.R. § 3.400(o)(2) (1998).

With respect to the evidence of record, the record includes 
medical records from the VA Medical Center (VAMC) in 
Cleveland, Ohio, Brecksville division, dated from February 
13, 1998 to August 6, 1998, which basically describe the 
treatment the veteran received for his PTSD disability.  
Additionally, the record includes a July 1998 letter from 
Robert F. Dallara, Jr., Ph.D., which describes the status of 
the veteran's PTSD disability.  This letter further indicates 
the veteran stopped working on or about 1992 or 1993 due to 
an argument he had with his employer; however, this letter 
neither contains any indication that the veteran's 
unemployment since 1992/1993 was due to the severity of his 
PTSD, nor any indication that the severity of the veteran's 
PTSD disability had met the criteria for a 100 percent 
disability evaluation prior to February 13, 1998.  No other 
evidence of record provides any indicia that an increase in 
the severity of the veteran's PTSD occurred prior to February 
1998.

Therefore, after a review of the evidence of record, the 
Board finds that February 13, 1998 is the earliest date on 
which it is factually ascertainable that an increase in the 
severity of the veteran's PTSD had occurred.  As well, the 
Board finds the veteran's claim for an increased disability 
evaluation for PTSD was submitted on May 14, 1998, which is 
within a one year period of February 13, 1998.  As such, as 
February 13, 1998 is the date on which it became factually 
ascertainable that an increase in the veteran's PTSD 
disability had occurred, and is an earlier date than the date 
of claim (May 14, 1998), the Board concludes that February 
13, 1998 is the appropriate effective date for the veteran's 
award of a 100 percent disability evaluation for PTSD.  See 
38 U.S.C.A. § 5110(b)(2) (West 1991); see 38 C.F.R. 
§ 3.400(o)(2) (1998).

In arriving at this conclusion, the Board has considered 
38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, after reviewing 
the evidence of record, the Board finds that the evidence is 
not in relative equipoise, and thus, the benefit of the doubt 
rule does not apply to this case.  





ORDER

Entitlement to an effective date earlier than February 13, 
1998, for the grant of a 100 percent disability evaluation 
for PTSD is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

